Title: From George Washington to William Augustine Washington, 5 October 1798
From: Washington, George
To: Washington, William Augustine

 

My dear Sir
Mount Vernon 5th Octr 1798

The enclosed letter was written, as you will perceive, to go by General Lee; who I know is at George Town, and promised to call here on his way down. But as his ways are not like the ways of other men, and Jerry has called here on his return from Corbin Washington’s, I embrace his, as the most speedy & certain conveyance of the two.
All those who have lots in the Federal City, contiguous to the Capitol, are much pressed by the Friends of the permanent Government thereat, to build thereon, for the accomodation of the members; as a certain mean of bringing Congress there at the period designated in the Law.
I have been induced to buy a lot in the vicinity of the Capitol for this purpose, although I had, before, as many in the City as I wanted. I mention this circumstance for your consideration, as it is of importance to insure the fixture of Congress there. I am always & sincerely Yr Affecte Uncle

Go: Washington

